GBB Sasa

MAA con i

 

Case 1:21-cr-00035-EGS Document 94 Filed 08/04/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
JEFFREY SABOL, v- Case No. S2 21-CR-35 (EGS)
PETER FRANCIS STAGER,
MICHAEL JOHN LOPATIC SR.,
CLAYTON RAY MULLINS,
JACK WADE WHITTON,
LOGAN JAMES BARNHART, and

RONALD COLTON MCABEE

Filed Under Seal

 

 

 

 

GOVERNMENT?’S MOTION TO SEAL INDICTMENT AND
DELAY ENTRY OF THIS CASE ON THE PUBLIC DOCKET

The United States of America, by and through the United States Attorney for the District
of Columbia, respectfully moves for an order to place under seal the indictment, this motion and
proposed order, and any order granting this motion, and to delay entry of this criminal case on the
public docket until the arrest warrants for the defendants LOGAN JAMES BARNHART and
RONALD COLTON MCABEE are executed, at which time the indictment and related documents
shall be automatically unsealed. In support thereof, the Government states as follows:

On August 4, 2021, the defendants JEFFREY SABOL, PETER STAGER, MICHAEL
JOHN LOPATIC, SR., CLAYTON RAY MULLINS, JACK WADE WHITTON, LOGAN
JAMES BARNHART, and RONALD COLTON MCABEE were charged by indictment with
violations of 18 U.S.C. § 1512(c)(2), 2 (Obstruction of an Official Proceeding; Aiding and
Abetting); 18 U.S.C. §§ 111(a)(1) and (b), 2 (Assaulting, Resisting, or Impeding Certain Officers
Using a Dangerous Weapon; Aiding and Abetting); 18 U.S.C. § 111(a)(1); (Assaulting, Resisting,
or Impeding Certain Officers); 18 U.S.C. § 2111 (Robbery in a Federal Enclave); 18 U.S.C. §
231(a)(3) (Civil Disorder); 18 U.S.C. § 661 (Theft in a Federal Enclave); 18 U.S.C. § 1752(a)(1)

and (b)(1)(A) (Entering and Remaining in a Restricted Building or Grounds with a Deadly or

 

 
YES DIES Si er ee sacar EG BY gE nt ne

 

 

 

Case 1:21-cr-00035-EGS Document 94 ‘Filed 08/04/21 Page 2 of 3

Dangerous Weapon); 18 U.S.C. § 1752(a)(2) and (b)(1)(A) (Disorderly and Disruptive Conduct in
a Restricted Building or Grounds with a Deadly or Dangerous Weapon); 18 U.S.C. § 1752(a)(4)
and (b)(1)(A) (Engaging in Physical Violence in a Restricted Building or Grounds); 18 U.S.C. §
1752(a)(1) (Entering and Remaining in a Restricted Building or Grounds); 18 U.S.C. § 1752(a)(2)
(Disorderly and Disruptive Conduct ina Restricted Building or Grounds); 18 U.S.C. § 1752(a)(4)
(Engaging in Physical Violence in a Restricted Building or Grounds); and 40 U.S.C. §
5104(e)(2)(F) (Violent Entry and Disorderly Conduct in a Capitol Building or Grounds). While
defendants Sabol, Stager, Lopatic, Mullins, and Whitton have previously been charged, defendants
Barnhart and McAbee have not previously been charged in this matter, and the government has
requested a warrant for their arrest.

Public disclosure of the existence of the indictment might alert defendants Barnhart and
McAbee that they are under investigation, which could cause the defendants and any other
associates, to destroy or conceal incriminating evidence or to attempt to evade arrest.

As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999), there is a

eee

presumption of access to Court proceedings. But, this can be overridden if “‘(1) closure serves a
compelling interest; (2) there is a substantial probability that, in the absence of closure, this
compelling interest would be harmed; and (3) there are no alternatives to closure that would
adequately protect the compelling interest.”” Id. at 290 (quoting Oregonian Pub. Co, v. United
States Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990)).

In this matter, the United States has a compelling interest in preserving the integrity of its
investigation and arresting the defendants. A limited sealing order ensuring that filings related to

the indictment are not accessible on the public docket is narrowly tailored to serve that compelling

interest. Furthermore, the United States respectfully submits that complying with the normal notice

 

Igoe Rte No, Atk RN et

 
 

se vr we REE BO

eee

 

 

Case 1:21-cr-00035-EGS Document 94 Filed 08/04/21 Page 3of3

requirements of Washington Post would defeat the purpose of the motion to seal. Persons who
know the criminal justice system also know that docketing a motion to seal an indictment, or a
resulting sealing order, means that the defendant is charged with a crime, and that the government
intends to arrest the person. Thus, if this motion or a sealing order were to become public, it would
be the same as making public the indictment.

To ensure that the indictment and related documents are unsealed promptly upon the arrest
of the defendant, the government requests that these documents be automatically unsealed by
operation of the Court’s order, and that the government be permitted to share the documents
publicly at that time.

WHEREFORE, the United States respectfully requests that this Court issue an Order
directing that the Clerk of the Court place and maintain under seal, the indictment, the arrest
warrant, this motion and proposed order, and any order granting this motion, and to delay entry of
this criminal case on the public docket until the arrest warrant for the defendant has been executed,
at which time the indictment and related documents shall be automatically unsealed and may be
publicly shared by the government.

Respectfully submitted,
CHANNING D. PHILLIPS

ACTING UNITED STATES ATTORNEY
D.C. Bar No. 415793

By:  s/Benet J. Kearney
BENET J. KEARNEY

NY Bar No. 4774048 (Detailee)
Assistant United States Attorney
1 Saint Andrew’s Plaza

New York, New York 10007
(212) 637 2260
Benet.Kearney@usdoj.gov

ee pone mans «gegen HE

germ mR eee rome mem

soe win, BO me
